 1

 2 William E. Bonham
   Attorney at law
 3 Hotel de’France Bldg., Old Sacramento
   916 Second Street, 2nd Floor, Suite A
 4 Sacramento, CA 95814

 5 Telephone: (916) 557-1113
   Facsimile: (916) 557-1118
 6 Email: billbonham@mylaw.comcastbiz.net

 7
     Attorneys for WILLIAM THOMAS BERUMEN
 8

 9
10

11                              IN THE UNITED STATES DISTRICT COURT

12                                 EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                          CASE NO. 2:10-CR-00044-WBS

15                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        ADMIT/DENY HEARING; [PROPOSED] ORDER
16                         v.
                                                        DATE: January 21, 2020
17   WILLIAM THOMAS BERUMEN,                            TIME: 9:00 a.m.
                                                        COURT: Hon. William B. Shubb
18                               Defendant.

19

20                                              STIPULATION
21          Defendant William Thomas Berumen, by and through his counsel of record, and plaintiff United
22 States of America, by and through its counsel of record, hereby stipulate as follows:

23          1.     By previous order, this matter was set for an admit/deny hearing on January 21, 2020.
24          2.     By this stipulation, the defendant now moves to continue the admit/deny hearing until
25 February 10, 2020.

26          3.     The parties agree and stipulate, and request that the Court find the following:
27                 a)      Counsel for the defendant desires additional time to discuss and negotiate a
28          potential disposition in this matter with the government & assigned Probation Officer & review

      STIPULATION REGARDING CONTINUANCE OF              1
30    ADMIT/DENY HEARING
 1         medical & psychiatric records & reports & investigation of the underlying violation charges.

 2                b)      The government does not object to the continuance.

 3                c)      The provisions of the Speedy Trial Act are inapplicable because this matter is

 4         before the Court due to the defendant’s violation of the terms of his supervised release.

 5

 6         IT IS SO STIPULATED.

 7

 8

 9
10 Dated: January 17, 2020                                  /s/ WILLIAM BONHAM
                                                            WILLIAM BONHAM
11                                                          Counsel for Defendant
                                                            WILLIAM THOMAS
12
                                                            BERUMEN
13

14 Dated: January 17, 2020                                  MCGREGOR W. SCOTT
                                                            United States Attorney
15

16                                                          /s/ SAM STEFANKI
                                                            SAM STEFANKI
17                                                          Assistant United States Attorney

18

19

20
     FINDINGS AND ORDER
21
           IT IS SO FOUND AND ORDERED.
22
           Dated: January 21, 2020
23

24

25

26
27

28

      STIPULATION REGARDING CONTINUANCE OF              2
30    ADMIT/DENY HEARING
